Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00890-CR

                                           Ramon GARCIA,
                                              Appellant

                                                 v.
                                            The STATE of
                                         The STATE of Texas,
                                               Appellee

                    From the 218th Judicial District Court, Atascosa County, Texas
                                  Trial Court No. 11-03-0040 CRA
                             Honorable Donna S. Rayes, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 10, 2014

AFFIRMED

           Ramon Garcia entered an open plea of no contest to possession of 50 to 2,000 pounds of

marijuana. The offense is a second degree felony; however, it was enhanced to a first degree

felony by a prior conviction of possession of 50 to 2,000 pounds of marijuana. Garcia was

sentenced to ten years imprisonment.

           Garcia’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the

appeal has no merit. Counsel provided Garcia with a copy of the brief and informed him of his
                                                                                      04-13-00890-CR


right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Garcia did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw

is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will

be appointed. Should Garcia wish to seek further review of this case by the Texas Court of

Criminal Appeals, Garcia must either retain an attorney to file a petition for discretionary review

or Garcia must file a pro se petition for discretionary review. Any petition for discretionary review

must be filed within thirty days from the later of: (1) the date of this opinion; or (2) the date the

last timely motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any petition

for discretionary review must be filed in the Texas Court of Criminal Appeals. See TEX. R. APP.

P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                  Catherine Stone, Chief Justice

DO NOT PUBLISH




                                                -2-